Case 2:20-cv-00030-JRG Document 113 Filed 12/08/20 Page 1 of 2 PageID #: 14777




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 HUAWEI TECHNOLOGIES CO. LTD.,                  §
                                                §
                  Plaintiff,                    §
                                                §
 v.                                             §
                                                §   CIVIL ACTION NO. 2:20-CV-00030-JRG
                                                §
 VERIZON COMMUNICATIONS, INC.,                  §
 VERIZON BUSINESS NETWORK                       §
 SERVICES, INC., VERIZON ENTERPRISE             §
 SOLUTIONS, LLC, CELLCO                         §
 PARTNERSHIP D/B/A VERIZON                      §
 WIRELESS, INC., VERIZON DATA                   §
 SERVICES LLC, VERIZON BUSINESS                 §
 GLOBAL LLC, VERIZON SERVICES                   §
 CORP.                                          §
              Defendants.                       §
 ___________________________________            §
                                                §
                                                §
 VERIZON BUSINESS NETWORK                       §
 SERVICES, INC., CELLCO PARTNERSHIP             §
 D/B/A VERIZON WIRELESS, VERIZON                §
 DATA SERVICES LLC, VERIZON                     §
 BUSINESS GLOBAL LLC, VERIZON                   §
 SERVICES CORP., AND VERIZON                    §
 PATENT AND LICENSING INC.                      §
                                                §
           Counterclaim-Plaintiffs,             §
 v.                                             §
                                                §
 HUAWEI TECHNOLOGIES CO. LTD.,                  §
 HUAWEI TECHNOLOGIES USA, INC.,                 §
 AND FUTUREWEI TECHNOLOGIES INC.                §
                                                §
         Counterclaim-Defendants.               §

                                           ORDER

       Before the Court is Verizon’s Unopposed Motion to Convert In Person Claim Construction

Hearing to Videoconference (the “Motion”). (Dkt. No. 105). In the Motion, Verizon requests that
Case 2:20-cv-00030-JRG Document 113 Filed 12/08/20 Page 2 of 2 PageID #: 14778




the claim construction hearing in this case scheduled for December 18, 2020 be converted from an

in-person proceeding to a videoconference proceeding. Having considered the Motion, and noting

that it is unopposed, the Court finds that it should be and hereby is GRANTED.

       Additionally, the Court hereby RESETS the Markman hearing in the above-captioned

case from 9:00 a.m. CT Friday, December 18, 2020 to 1:30 p.m. CT on Thursday,

December 17, 2020 via videoconference.

       A d d i t i o n a l l y , t h e C o u r t SETS the following motions for hearing at 9:00 a.m.

CT on Thursday, December 17, 2020 via videoconference: Verizon’s Motion to Compel
  .
Huawei’s Production of Documents (Dkt. No. 53); Motion for Entry of Order Focusing Patent

Claims and Prior Art to Reduce Costs (Dkt. No. 57); Fujitsu Network Communications, Inc’s

Motion to Quash and to Stay Deposition Pending Ruling on Motion (Dkt. No. 69); and Huawei’s

Motion to Strike Verizon’s       Eleventh    Affirmative    Defense,   to   Dismiss    Defendant’s

Counterclaims of Unfair Competition and Fraud, or in the Alternative, for More Definite

Statement (Dkt. No. 77).

     So ORDERED and SIGNED this 8th day of December, 2020.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE




                                                2
